Citation Nr: 1641444	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  11-33 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Propriety of the reduction of the evaluation for a left knee strain with limitation of flexion from 10 percent to 0 percent, effective from January 1, 2013.

2.  Propriety of the reduction of the evaluation for left knee degenerative joint disease with subluxation or instability from 10 percent to 0 percent, effective January 1, 2013.

3.  Entitlement to an initial rating for a left knee strain with limitation of flexion in excess of 10 percent disabling.

4.  Entitlement to an initial rating for left knee degenerative joint disease with subluxation or instability in excess of 10 percent disabling.

5.  Entitlement to a separate evaluation for a painful scar for the service-connected left knee disability.

6.  Entitlement to an initial compensable rating for migraines.

7  Entitlement to an initial rating for degenerative joint disease of the lumbar spine in excess of 10 percent prior to September 11, 2015, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to April 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2008 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that it must first determine whether the rating reductions with regard to the left knee were proper before it can address whether any increased rating is warranted.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (where a veteran's disability rating is reduced, the Board must determine whether the reduction of the veteran's rating was proper, and not phrase the issue in terms of whether the veteran was entitled to an increased rating); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (noting the difference between rating-increase claims and rating-reduction claims); see also Brown v. Brown, 5 Vet. App. 413, 421 (1993) (when the RO reduces a disability rating, the Board is required to establish that rating reduction rather than reinstatement of rating is warranted).  As such, the rating reduction issues and increased rating have been added as separate issues, as reflected on the title page of this decision.  


FINDINGS OF FACT

1.  The medical evidence of record at the time of the reduction in rating for the left knee strain with limitation of flexion does not show actual improvement in the disability.

2.  The medical evidence of record at the time of the reduction in rating for the left knee degenerative joint disease with subluxation or instability does not show actual improvement in the disability.

3.  For the entire period on appeal, the Veteran's left knee strain with limitation of flexion was manifested by painful motion and flexion functionally limited to, at worst, 110 degrees.  

4.  For the entire period on appeal, the Veteran's left knee degenerative joint disease with subluxation or instability was manifested by, at worst, slight subluxation or instability.

5.  The Veteran's service-connected left knee disability is characterized by one painful scar on the left knee associated with anterior cruciate ligament (ACL) surgery.

6.  Affording the Veteran all reasonable doubt, since the April 9, 2007, effective date of the grant of service connection, the degree of impairment from the Veteran's migraine headaches more nearly approximates characteristic prostrating attacks occurring on an average once a month over last several months.  

7.  For the period prior to September 11, 2015, the Veteran's lumbar spine disability was not manifested by forward flexion functionally limited to 60 degrees or less, by a combined range of motion functionally limited to 120 degrees or less, by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal, or by incapacitating episodes of intervertebral disc syndrome.  

8.  For the period from September 11, 2015, the Veteran's lumbar spine disability was not manifested by forward flexion functionally limited to 30 degrees or less, by favorable ankylosis, by ankylosis of the entire thoracolumbar spine, or by incapacitating episodes of intervertebral disc syndrome.   


CONCLUSIONS OF LAW

1.  The reduction from 10 percent to 0 percent for the service-connected left knee strain with limitation of flexion, effective January 1, 2013, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5257 (2015).

2.  The reduction from 10 percent to 0 percent for the service-connected left knee degenerative joint disease with subluxation or instability, effective January 1, 2013, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5260 (2015).

3.  The criteria for an initial rating in excess for 10 percent for the left knee strain with limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

4.  The criteria for an initial rating in excess of 10 percent for left knee degenerative joint disease with subluxation or instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for a separate 10 percent rating for one painful scar has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (2015).

6.  The criteria for an initial 30 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

7.  For the period prior to September 11, 2015, the criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2015).

8.  For the period as of September 11, 2015, the criteria for an initial rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in May 2007, August 2008, and with regard to the proposed rating reduction actions in April 2012.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in June 2007, August 2008, April 2011 with an addendum obtained in September 2011, and in September 2015.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Reduction

By way of a September 2007 rating decision, the RO granted service connection for a left knee condition, evaluated as 10 percent disabling, effective April 9, 2007, rated as left knee degenerative joint disease under Diagnostic Code 5003.  In July 2008, the Veteran requested a reconsideration of the September 2007 rating decision.  Thereafter, the RO issued an October 2008 rating decision wherein it continued the 10 percent rating for left knee degenerative joint disease recharacterized as left knee degenerative joint disease with limitation of flexion under Diagnostic Code 5260 and awarded a separate rating for left knee degenerative joint disease with subluxation or instability, effective September 9, 2008, under Diagnostic Code 5257.  The Veteran was afforded a VA examination in April 2011 and VA obtained a medical opinion in September 2011 and by way of an October 2012 rating decision, the RO reduced the Veteran's left knee degenerative joint disease recharacterized as left knee strain with limitation of flexion to 0 percent effective January 1, 2013, and reduced the rating for the left knee degenerative joint disease with subluxation or instability to 0 percent effective January 1, 2013.  The Veteran disagreed with the rating reduction.

The question now before the Board is whether the rating reductions were proper based on the evidence of record.  Where a rating has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  38 C.F.R. § 3.344(c) (2015).  Here, the Veteran's 10 percent disability rating for left knee strain was awarded effective April 9, 2007, and was reduced effective January 1, 2013, and the Veteran's 10 percent disability rating for left knee degenerative joint disease with subluxation or instability was awarded effective September 9, 2008, and was reduced effective January 1, 2013.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) are not for application and the matter will be analyzed under 38 C.F.R. § 3.344(c).

For disabilities that have not become stabilized (i.e., where a rating has been in effect for less than five years), reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  Applicable regulations further instruct that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Additionally, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 421 (1993) (when the RO reduces a disability rating, the Board is required to establish that rating reduction rather than reinstatement of rating is warranted).

The October 2012 rating decision reduced the rating for the left knee disabilities based on the findings from an April 2011 VA examination and a September 2011 VA medical opinion.  In the September 2011 VA medical opinion, the examiner found that the diagnosis of left knee degenerative joint disease was incorrect because no arthritis was seen on x-ray.  In the April 2011 VA examination report, the examiner noted the Veteran had flexion to 130 degrees without painful limitation for the left knee with no evidence of instability on examination.

However, the October 2012 rating decision did not fully address whether the disability picture manifested by the service-connected left knee strain with limitation of flexion and left knee degenerative joint disease subluxation or instability had shown a clear improvement under the ordinary conditions of life.

Instead, the RO focused on the April 2011 VA examination report and September 2011 VA medical opinion that the Veteran did not have a diagnosis of left knee arthritis, that there was no demonstration of pain on range of motion testing, and no evidence of instability on examination, as opposed to whether the left knee conditions had undergone sustained improvement in light of the Veteran's complaints of ongoing problems.

On this record, the Board finds that the April 2011 VA examination report and September 2011 VA medical opinion did not fully assess the severity of the Veteran's left knee conditions in terms of the Veteran's reports of ongoing difficulty with ambulation in light of his ongoing use of a knee brace and cane, his reports of instability and locking, and his prolonged history of medication use which masked pain during the April 2011 VA examination.  

To the extent that the September 2011 VA medical opinion found there was an error in the prior diagnosis of left knee degenerative joint disease, the April 2011 VA examination still acknowledged the Veteran's reports of painful and unstable joint.  Moreover, during the Board hearing, the Veteran continued to assert how his prolonged history of medication use masked the severity of the disabilities and were worse than evaluated.  

Moreover, in reducing the rating, the RO did not address whether the evidence made it "reasonably certain" that improvement would be maintained under the ordinary conditions of life.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Furthermore, the RO ultimately restored the compensable ratings for the left knee conditions in an October 2015 rating decision which awarded a 10 percent rating for the left knee strain, effective December 15, 2014, and a 10 percent rating for the left knee degenerative joint disease with subluxation or instability, effective September 11, 2015

A rating reduction must be based upon a review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Since the reduction determination was based on less than a full evidentiary record, the Board finds that the reduction based on the one examination in April 2011 and September 2011 opinion is not supportable.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Brown v. Brown, 5 Vet. App. 413, 418 (1993).

For these reasons, the Board finds that the 10 percent rating for the left knee strain with limitation of flexion and left knee degenerative joint disease must be restored beginning on January 1, 2013.

III.  Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Left Knee

The Veteran has a 10 percent initial rating for left knee degenerative joint disease with subluxation or instability under Diagnostic Code 5257 and a 10 percent initial rating for left knee strain with limitation of flexion of the knee under 5010-5260.   

Under Diagnostic Code 5257 for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a (2015).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015). It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Diagnostic Code 5010, traumatic arthritis, directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating. Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

The normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Separate ratings can be assigned for the same knee joint for limitation of extension, limitation of flexion, and recurrent subluxation or lateral instability.  However, to assign a separate compensable rating, the criteria for a compensable rating must be met under both sets of criteria.  VAOPGCPREC 9-98; VAOGCPREC 23-97.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2015).

In a June 2007 VA examination, the Veteran reported no residual instability.  He reported that it was difficult to run and weightlift with the left knee.  He reported use of ibuprofen for pain but denied any need for assistive devices or bracing.   Physical evaluation revealed left knee extension to -4 degrees and 118 degrees flexion with mild discomfort on endpoint of flexion.  The examiner noted good stability over the mediolateral collateral ligaments and good Lachman and posterior drawer tests.  For the right knee, there was no intraarticular effusion.  The right knee had full extension and flexion to 120 degrees without pain and good stability.  The examiner noted that the ranges of motion during passive, active, and three repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  X-ray of the right knee was within normal limits and the impression was normal right knee.  X-ray of the left knee revealed evidence of a previous ACL reconstruction and the impression was mild left knee degenerative arthritis-post left ACL reconstruction.  

In a June 2007 VA emergency room department note, it was noted the Veteran denied any left knee instability and giving out.  The examiner noted no bilateral lower extremity radicular complaints.  

In an August 2008 VA treatment record, the Veteran reported worsened knee pain with jogging and walking around.  He reported improvement with ibuprofen and Vicodin.  

In a September 2008 VA treatment record, it was noted the Veteran reported chronic knee pain post left ACL repair in 2003.  The Veteran reported knee pain after extended exercises such as 2 miles swimming.  He reported use of 2 to 3 Vicodin daily and naproxen for the back and spine.  The examining resident noted an MRI showed early degenerative disc disease and a knee within normal limits.  The Veteran was advised to try to wean off narcotics if possible.  

Review of a January 2008 VA MRI showed no gross abnormal signal in the graft reconstruction of the ACL.  There were no gross tears in the medial or lateral menisci.  The VA radiologist interpreting the MRI noted the medial and lateral collateral ligaments appeared grossly intact.  An October 2009 note indicated the Veteran had an injection for left knee pain.  Another October 2009 note indicated that the Veteran had full range of motion bilaterally for the knees. 

In an August 2008 VA examination report, it was noted the Veteran's gait and station were within normal limits.  He was able to stand on his toes and heels without difficulty.  Examination of the left knee demonstrated a midline anterior surgical scar, which was nontender, nonadherent.  Range of motion of the left knee was from -10 to 115 degrees without painful limitation.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  The examiner noted that ranges of motion during passive, active, and three repetitive motions were the same.  It was noted that the collateral and cruciate ligaments were intact.  His McMurray's sign was negative.  The examiner found no evidence of joint effusion or rotatory instability.  Deep tendon reflexes were normal.

In an April 2011 VA examination report, the Veteran reported decreased mobility and stability.  He indicated that it felt like his knee locked out on him three times a week following a sharp movement and that it felt like his knee popped out of place.  He reported use of a cane for the prior year and a half and a brace.  Physical examination revealed a somewhat tender scar.  There was no joint effusion and no laxity appreciable.  The examiner did not find any instability on examination.  The examiner gave advice on medication education and the Veteran was advised to followup with an orthopedist on that subject.  Range of motion for the left and right knees were to 130 degrees without pain.  There was no patellar grind.  There was no tenderness to palpation along the medial and lateral joint lines.  The Veteran had a negative McMurray's test bilaterally.  There was no laxity with valgus and varus stress at full extension or 30 degrees of flexion bilaterally.  There was a negative anterior drawer test bilaterally and muscle strength was normal.  The diagnosis was left knee strain.  The examiner noted that the ranges of motion during passive, active, and three repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  

In a September 2011 VA addendum medical opinion, the examiner noted the previous VA examination, there appeared to be fairly similar in that the Veteran had good range of motion with no evidence of any residual instability from his ACL.   The examiner noted review of the MRI showed reconstruction of the ACL with adequate angulation of the graft.  The examiner noted gross abnormal signal in the graft.  There were no gross tears in the medial and lateral menisci.  The medial and lateral collateral ligaments appeared grossly intact.  The examiner noted no arthritis was seen.  In regard to the diagnosis, the examiner noted it appeared that a diagnosis of left knee degenerative joint disease was incorrect.  It was this examiner's opinion that no arthritis was seen on x-ray and the correct diagnosis should be left knee strain with reconstruction of the ACL.

In a September 2015 VA examination, the diagnosis was left knee strain and left knee anterior cruciate ligament tear.  The Veteran reported popping, locking, grinding, and stiffness.  He stated that he could not run, or walk half a mile before the start of pain and the need to rest.  He denied flare-ups and functional loss or functional impairment.  Right knee range of motion was normal with no pain, tenderness, evidence of crepitus, and no additional loss of range of motion after repetitive motion testing.  Left knee flexion was to 110 degrees, extension was 110 to 0 degrees which contributed to functional loss such as pain and stiffness on bending.  There was no additional function loss or limitation of range of motion after repetitive emotion testing and no pain, weakness, fatigability or incoordination significantly limiting functional ability.  The examiner noted evidence of pain with weight-bearing and objective evidence of localized tenderness and/or pain on palpation of the joint associated with tenderness lateral to patella.  There was no objective evidence of crepitus.  The examiner noted there were additional factors contributing to the disability such as instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength testing was normal.  There was ankylosis on the left side at 20 degrees of flexion.  Joint stability tests revealed a history of slight lateral instability with medial instability of 1+, but no recurrent subluxation or effusion.  The examiner found there was no evidence of a meniscus (semilunar cartilage) condition.  The Veteran reported regular use of a brace.  The examiner found no evidence of degenerative or traumatic arthritis.  There was evidence of cruciate ligament tear.  The examiner found that the knee condition did not impact his ability to perform any type of occupation task such as standing, walking, lifting, or sitting.

Based on a review of the evidence, the Board finds that initial ratings in excess of 10 percent for left degenerative joint disease with subluxation or instability and in excess of 10 percent for a left knee strain with limitation of flexion are not warranted.

With regard to limitation of instability, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent.  To warrant a 20 percent rating, there must be an indication that the Veteran had left knee instability that was moderate in nature.  While the Veteran has reported a sensation of instability, the VA examiners in June 2007 and August 2008 noted that left knee joint stability testing was normal.  In addition, the September 2015 VA examiner noted that joint stability testing revealed a history of slight lateral instability and instability of station and a cruciate ligament tear, but no recurrent subluxation.  Therefore, the Board finds that the Veteran's left knee instability is no more than slight, and a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a , Diagnostic Codes 5257 (2015).

With regard to left knee flexion, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent.  To warrant a 20 percent rating, there must be flexion to 45 degrees.  The evidence shows that the Veteran has been able to achieve flexion to at worst 110 degrees, which is a non-compensable limitation.  Therefore an increased rating under Diagnostic Code 5260 is not warranted.  

The Board finds that no more than the assigned 10 percent rating is warranted for the Veteran's left knee based on flexion.  With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic Code 5010 and 5003 for arthritis, the Board concludes that he is not.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Consideration of other diagnostic codes for rating a knee disability, such as Diagnostic Codes 5258, 5262, and 5263, is inappropriate as the Veteran's left knee disability does not include the pathology required in the criteria for those Diagnostic Codes of dislocation of the semilunar cartilage, tibia or fibula impairments, or genu recurvatum.  38 C.F.R. § 4.71a (2015).  The Board has specifically considered a higher rating under Diagnostic Code 5256, knee ankylosis.  While it is noted in a September 2015 VA examination report that the Veteran had left knee ankylosis to 20 degrees, the other evidence, including the specific clinical measurements of knee motion show left knee range of motion from 0 to 110 degrees.  Indeed, during the hearing, the Veteran reported driving with his knee at a 90 degree angle.  Therefore, as the Veteran does not have ankylosis of the left knee.  A separate rating under Diagnostic Code 5256 for ankylosis of the left knee is not warranted.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Knee Scar

The Board has also considered whether a separate rating is warranted for the Veteran's left knee residual surgical scar.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this case, a separate rating for painful scars is applicable under Diagnostic Code 7805.  The Board recognizes that there are inconsistent reports of a painful scar associated with the Veteran's service-connected left knee disability post-ACL surgery.  On examination in August 2008, the examiner noted a nontender scar.  However, the August 2011 examiner noted a somewhat tender scar on the left knee.  Resolving all reasonable doubt in the Veteran's favor, a separate compensable rating is warranted for the Veteran's left knee residual surgical scar.  38 C.F.R. § 4.118, Diagnostic Code7805 (2016).

B.  Migraines

The Veteran has a 0 percent initial rating for migraine headaches under Diagnostic Codes 8199-8100, 38 C.F.R. § 4.124a.

Under Diagnostic Code 8100, migraines, a 10 percent rating is warranted for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

For rating codes, such as Diagnostic Code 8100, which do not provide for a 0 percent rating, a 0 percent rating will nevertheless be assigned when the symptomatology required for the minimum compensable rating is not shown.  38 C.F.R. § 4.31 (2015).

In a June 2007 VA examination report, it was noted the Veteran complained of frequent headaches that occurred every other day.  He reported relief with medication.  The examiner diagnosed headaches secondary to temporomandibular dysfunction.  

VA treatment records noted that in December 2008, the Veteran reported frequent migraines 3-4 times a week but with decreased intensity.  In October 2009, he reported having migraines 2 to 3 times a week treated with medication.

In a May 2011 VA neurological examination, the Veteran reported headaches 3 to 5 times per week.  He described them as debilitating with a rating of 9 to 10 on a scale of 10.  He reported that he could not function for hours.  He reported associated nausea, often some vomiting, sensitivity to light, and sound.  He reported use of caffeine-containing over the counter medication.  The examiner diagnosed headaches with aura.

In a December 2011 substantive appeal, the Veteran noted that during his most recent VA examination, that he reported 3 to 5 weekly prostrating migraine headaches.  He stated that he retreated to a darkened bedroom cooled to 35 to 40 degrees during each attack.  He stated that he vomited during the examination when the examiner shined a flashlight into his eyes. 

In a September 2015 VA examination report, it was noted the Veteran reported headaches occurring 3 to 5 times per week, lasting 6 to 7 hours for severe headaches and 2 to 3 hours for mild headaches.  He reported use of acetaminophen, caffeine, and aspirin.  The Veteran described his symptoms as pulsating or throbbing head pain, pain on both sides of the head.  He reported non-headache symptoms associated with headaches such as sensory changes, and tasting copper and smelling jasmine.  The Veteran indicated that the duration of typical head pain was less than 1 day with the location of the pain on both sides of the head.  The examiner determined that the reported symptoms were consistent with less frequent attacks of prostrating migraine/non migraine headaches.  It was noted that the headache condition impacted the Veteran's work such that he needed to be in a dark room for an hour when severe migraines occurred.

During the Board hearing, the Veteran testified about having 3 to 5 migraine headaches a week ranging from mild to excruciating in pain.  He stated that he needed to take at least 2 days off a week due to prostrating headaches and had to lay down in a darkened room and use medications to make them go away.

The Veteran asserts that his headaches are of a severity and frequency to warrant a compensable evaluation.  Based on a review of the evidence, the Board finds that the criteria for a 30 percent rating for migraine headaches is warranted.  

The Board is aware that the Veteran's migraine headaches have not been described by a medical examiner as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; however, as evidenced by the VA examinations of record and the Veteran's reports, headaches have been reported as occurring monthly, specifically 2 to 5 times a week throughout the appeal.  The symptomatology associated with the headaches has been consistent as pain, nausea, sensitivity to light.  Thus, it is clear that headaches are occurring more than once a month and they have been described by the Veteran as prostrating attacks. While the Board is mindful of the Veteran's ongoing complaints of headaches and indeed is sympathetic to his condition, the evidence of record simply does not document that the Veteran's condition has resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during any period of the appeal.  Although the evidence shows that the Veteran's migraine headaches create an interference with his ability to work, the Veteran does not report severe economic inadaptability.  In addition, no medical professional has noted that his headaches have interfered economically.

The evidence supports a frequency in the Veteran's headaches, but not such a frequency as to constitute "very frequent" attacks.  Based on this level of frequency and the absence of evidence of prolonged attacks causing economic inadaptability, a schedular rating in excess of 30 percent is not warranted.  

The Board has considered rating the Veteran's headaches disability under other Diagnostic Codes, in order to provide him with the most beneficial rating.  However, as the criteria in Diagnostic Code 8100 most accurately resembles the symptoms associated with the Veteran's service-connected headaches, the Board finds that is the most appropriate Diagnostic Code under which to rate the Veteran's disability.  38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100 (2015).

Thus, affording the Veteran all reasonable doubt, the Board finds that since the April 9, 2007, effective date of the grant of service connection, the Veteran's migraine headaches have more nearly approximated the criteria for an initial 30 percent rating, under Diagnostic Code 8100.  See 38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

C.  Lumbar Spine

The Veteran's lumbar spine disability is rated under Diagnostic Code 5237, which contemplates lumbosacral strain and uses the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  

The General Rating Formula provides a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015).

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2015).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

Intervertebral disc syndrome is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a June 2007 VA examination report, x-ray examination of the lumbar spine revealed mild degenerative disc disease at L5-S1.  He reported one visit to the emergency room for low back pain one month prior with no further intervention.  Physical examination revealed a normal appearing gait with full painless range of motion with no evidence of muscular spams.  The examiner noted that the ranges of motion during passive, active, and three repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The impression was normal low back examination.

Review of a January 2008 VA MRI showed early degenerative changes with disc bulge at L5-S1.

In a May 2008 VA treatment record, it was noted the Veteran complained of worsening low back pain for more than four years which the Veteran described as constant, dull aching, and non-radiating.  Lumbar radiculopathy was noted.

In a May 2008 electromyography (EMG), a VA attending physician noted there was no conclusive electrodiagnostic evidence of a left lumbosacral radiculopathy or a peroneal neuropathy although chronic neurogenic changes were noted in the left tibialis anterior muscle which was suggestive of a neuropathic process.

In a June 2008 VA treatment record, it was noted the Veteran denied any back pain or loss of bladder or bowel control. 

In a September 2008 VA treatment record, it was noted the Veteran reported worsened low back pain over the last 1.5 years.  The examiner noted that a lumbar spine x-ray showed spina bifida occulta and some mild facet joint disease  The examiner noted that a lumbar spine magnetic resonance imaging (MRI) showed evidence of early changes of degenerative disease of spine.  He reported use of daily Vicodin, naproxen and occasional use of Flexeril and amitriptyline.

In an August 2008 VA examination report, it was noted that physical examination of the lumbosacral spine revealed no spasm.  The Veteran denied any bowel or bladder symptoms.  There was no tenderness to palpation.  It was noted that from a standing position, that the Veteran lacked one inch from touching his toes from the standing position.  Range of motion was forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 45 degrees, all without painful limitation.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  The examiner noted that ranges of motion during passive, active, and three repetitive motions were the same.  The examiner noted deep tendon reflexes as normal bilaterally.  No radiculopathy was recorded.  The examiner found it was a normal spine examination.  The Veteran denied use of any assistive devices.  The examiner noted no incapacitating episodes or radiation of pain and no neurological findings or effect on the usual occupation or daily activities.  The diagnosis was normal lumbar spine with no low back condition found. 

In an April 2011 VA examination report, the Veteran reported decreased flexibility in the back with burning and tingling sensation from the back.  The Veteran reported receipt of an epidural injection in February 2011 with some improvement in the burning sensation but still with numbness and throbbing.  He reported use of a cane and back brace.  He stated that pain was worse with sitting upright, driving a car, running, and climbing stairs.  He reported use of morphine, Flexeril, and Motrin.  Physical evaluation showed there were positive Waddell's signs throughout the examination.  The examiner noted tenderness to light palpation over the dorsal spinous process and the paraspinal muscles in the lumbar spine.  Forward flexion was to 70 degrees with pain on endpoint.  Extension was to 30 degrees secondary to pain on endpoint.  There was lateral bending to 30 degrees bilateral with minimal discomfort overall and rotation was to 45 degrees bilaterally without painful limitation.  The Veteran declined to ambulate on his toes and heels.  He was able to perform single foot toe raises bilaterally with some difficulty.  The Babinski's test, Lasegue's test, and straight leg raises were negative bilaterally.

In a September 2015 VA examination, the Veteran reported wearing a back brace daily for the previous 2 months with pain worse on prolonged standing and sitting.  The Veteran reported that he worked in security watching a surveillance monitor.  The Veteran denied flare-ups and there was no functional loss of functional impairment of the lumbar spine regardless of repetitive use.  Range of motion testing revealed flexion to 50 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted that the abnormal range of motion contributed to a functional loss of pain and stiffness on bending in all directions.  There was evidence of pain on weight bearing and objective evidence of localized tenderness along the lumbar paraspinal muscles.  There was no additional loss in range of motion following repetitive motion testing.  Neither did pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time.  The Veteran had guarding not resulting in abnormal gait or abnormal spinal contour, no muscle spasms, and localized tenderness resulting in abnormal gait or abnormal spinal contour.  The examiner noted additional factors contributing to the disability as disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength testing was normal.  Straight leg raising tests were negative.  The examiner found there was no radicular pain or signs or symptoms due to radiculopathy.  There was no ankylosis of the spine and the Veteran did not have any other neurology abnormalities or findings related to the back.  There was no IVDS.  The Veteran reported regular use of a brace.   The examiner found no documentation of arthritis of the thoracolumbar spine.  The examiner noted the functional impact as no physical work.

Prior to September 11, 2015

Prior to September 11, 2015, the Veteran was assigned a 10 percent rating for his lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

After a review of the evidence of record, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for the lumbar spine disability prior to September 11, 2015.  To warrant a 20 percent rating, there must be forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2015).  That is not shown for this period on appeal.  At worst, the April 2011 VA examination clearly noted that the Veteran was able to achieve forward flexion of the lumbar spine to 70 degrees with a combined range of motion of greater than 120 degrees.  The evidence also does not show that the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, neither ankylosis nor IVDS was shown.

Based on this record, the Board finds that the lumbar spine disability is appropriately rated as 10 percent disabling prior to September 11, 2015.  The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  His functional loss was identified as pain.  Such manifestations are considered in the currently assigned rating.  Here, the Veteran's range of motion far exceeded what was required to warrant a rating in excess of the current 10 percent assigned during this period and he did not demonstrate thoracolumbar spine ankylosis.  The Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other identified functional loss, to warrant a rating in excess of 10 percent.

Consideration has been given to assigning a rating under Diagnostic Code 5243, based on incapacitating episodes.  However, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to the low back disability such as bowel or bladder incontinence.  However, there is no indication from the record that the Veteran had lower extremity radiculopathy or bladder or bowl problems prior to September 11, 2015.  The Board recognizes that in a May 2008 VA treatment record, the examiner noted lumbar radiculopathy.  However, review of a May 2008 EMG showed no conclusive electrodiagnostic evidence of radiculopathy or neuropathy.  Likewise, during the August 2008, the examiner noted no radiation of pain and no neurological findings, and on examination in April 2011, straight leg raises were negative.  Therefore, a separate rating for neurological impairment of the lower extremities is not warranted. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for a lumbar spine disability prior to September 11, 2015, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of September 11, 2015

As of September 11, 2015, the Veteran was assigned a 20 percent rating for his lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

After a review of the evidence of record, the Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent for the lumbar spine disability as of September 11, 2015.  To warrant a 40 percent rating, there must be forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).  That is not shown for this period on appeal.  At worst, the September 2015 VA examination clearly noted that the Veteran was able to achieve forward flexion of the lumbar spine to 50 degrees and was not shown to be limited to 30 degrees or less by any other factors.  In addition, the VA examiner specifically reported that neither ankylosis nor IVDS was shown.

Based on this record, the Board finds that the lumbar spine disability is appropriately rated as 20 percent disabling as of September 11, 2015.  The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  His functional loss was identified as pain and stiffness in bending.  Such manifestations are considered in the currently assigned rating based on limitation of motion.  Here, the Veteran's range of motion far exceeded what was required to warrant a rating in excess of the current 20 percent assigned during this period and he did not demonstrate thoracolumbar spine ankylosis.  The Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other identified functional loss, to warrant a rating in excess of 20 percent.

Consideration has been given to assigning a rating under Diagnostic Code 5243, based on incapacitating episodes.  However, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Moreover, the September 2015 VA examiner stated that the Veteran did not have IVDS.  Therefore, a rating based on incapacitating episodes is not warranted, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to the low back disability such as bowel or bladder incontinence.  However, the Veteran has not been diagnosed with neurological impairments due to his lumbar spine disability.  Therefore, a separate rating for neurological impairment of the lower extremities is not warranted. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent for a lumbar spine disability as of September 11, 2015, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Extraschedular 

The Board has also considered whether the Veteran is entitled to an extraschedular rating for the left knee disabilities, migraines, or lumbar spine disability.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2015).

In this case, the Board finds that the rating criteria reasonably describe all aspects of the Veteran's disability level and symptomatology associated with the left knee, migraines, and lumbar spine.  For the musculoskeletal disabilities, the evidence shows that the they involve pain and instability.  Although those symptoms are not specifically mentioned in the rating criteria, they are considered part of the rating criteria through 38 C.F.R. §§ 4.40 and 4.45, which require including consideration of functional loss to orthopedic disorders that are rated based on limitation of motion.  That functional loss specifically includes factors such as pain and incoordination, which in the Board's opinion encompasses the Veteran's symptoms of pain and instability.  The Veteran's left knee and lumbar spine disabilities are also manifested by some evidence of laxity, by the use of a brace.  The Board notes that the use of an assistive device is contemplated by the factor of functional impairment, previously discussed, of incoordination.  It is also conceivably contemplated by the previously discussed factor of pain.  For those symptoms, then, which represent the majority of the complaints, the Board finds that the rating schedule contemplate their inclusion when assigning a rating.  The symptoms associated with the Veteran's migraine headaches include pain that create the need for him to lie down.  Although the Veteran experiences non-headache symptoms associated with his headaches, including nausea, vomiting, sensitivity to light, the Board finds that these non-headache symptoms are adequately contemplated by the 30 percent rating criteria under the diagnostic code which considered "characteristic prostrating attacks."  The Board finds that these "prostrating" attacks could reasonable include headache pain and non-headache symptoms.  

In sum, the Board finds that the rating criteria are adequate for all of the manifestations of the left knees, migraines, and lumbar spine disability which are contemplated either specifically by the rating criteria, or by reference through the regulations pertaining to functional loss.  As such, the Board finds that, referral for consideration of an extraschedular rating is not warranted in this case. 











	(CONTINUED ON NEXT PAGE)

ORDER

Restoration of a 10 percent evaluation for left knee strain with limitation of flexion is granted.

Restoration of 10 percent evaluation for left knee degenerative joint disease with subluxation or instability is granted. 

Entitlement to an initial rating for a left knee strain with limitation of flexion in excess of 10 percent is denied.

Entitlement to an initial rating for left knee degenerative joint disease with subluxation or instability in excess of 10 percent is denied.

A separate 10 percent rating for one painful scar is granted. 

Entitlement to an initial 30 percent rating for migraine headaches is granted.

Entitlement to an increased rating for a lumbar spine disability in excess of 10 percent prior to September 11, 2015, and in excess of 20 percent thereafter is denied.




____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


